IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 00-30484
                         _____________________



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

PETER TOOGOOD,

                                                 Defendant-Appellant.

-----------------------------------------------------------------

                         _____________________

                              No. 00-30946
                         _____________________


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

JOHN WILLIAMSON,

                                             Defendant-Appellant.
_________________________________________________________________

          Appeals from the United States District Court
              for the Eastern District of Louisiana
                         (99-CR-389-1-J)
_________________________________________________________________
                         August 24, 2001

Before JOLLY, SMITH, and WIENER, Circuit Judges.



                                   1
E. GRADY JOLLY, Circuit Judge:*

     Peter Toogood and his uncle, John Williamson, were both

indicted    on    charges   of   unlawfully   transporting   in   interstate

commerce more than $5,000 knowing that it was stolen or converted

by fraud.    Toogood and Williamson both pleaded guilty pursuant to

a written plea agreement and now challenge the district court’s

decision to depart upward in sentencing both defendants.             Finding

no error in the upward departure given both defendants in this

case, we AFFIRM.

                                       I

     Toogood and Williamson engaged in a lengthy and concerted

effort to defraud the 83-year old female victim in this case.           Each

defendant appeared at the victim’s home on multiple occasions.

They posed as repairmen, fiddled with her fuse box, and then told

her that they had fixed the problems.         They demanded $40,000 on one

occasion and $20,000 on another for these “repairs.” To meet their

demands, the victim went with them to various banks and financial

institutions, where they cajoled or forced her to make withdrawals.

On another occasion, the defendants purchased two watches for

$31,550 on the victim’s credit card and entered the victim’s

residence after the UPS package containing the watches arrived at

her home.        They ultimately defrauded her out of approximately


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2
$101,000.   After the scheme was uncovered, the victim told the

probation officer that she had been afraid to report what had

happened out of fear for her life.

     Toogood’s presentence report (“PSR”) identified the following

factors as possibly warranting an upward departure:             The loss did

not fully capture the harmfulness of the conduct, because it did

not take into consideration the interest that continued to mount on

the victim’s credit card, the interest that could have been earned

on her savings account but for Toogood’s conduct, or the impact of

psychological injury caused by the offensive conduct. The PSR also

noted that a departure was allowed on a finding of aggravating

circumstances of a kind or to a degree not adequately taken into

consideration by the guidelines.          The PSR calculated an offense

level of 13 and a criminal history category of III for Toogood,

corresponding   to   a   guideline       range   of   18   to   24   months’

imprisonment.   The district court denied Toogood’s objection to an

upward departure and sentenced him to 48 months.

     Williamson’s PSR set a total offense level of 13, with a

criminal history category of IV, for a guideline range of 24 to 30

months’ imprisonment. Williamson’s PSR identified the same factors

warranting an upward departure, plus the additional factor that his

criminal history did not adequately reflect the seriousness of his

past criminal conduct or the likelihood that he would commit other

crimes. The district court recounted Williamson’s lengthy criminal



                                     3
history, noting that the instant offense was “far from the first

time” that he had “scam[med] old ladies.”                The court sua sponte

departed upward pursuant to § 2B.1. and § 5K2.3 and sentenced

Williamson to 60 months’ imprisonment.

                                       II

      Whether a factor is a permissible basis for departure under

any   circumstances    is    a   question   of    law.        United   States   v.

Threadgill, 172 F.3d 357, 375 (5th Cir. 1999).                     The district

court’s resolution of whether the departure factors were sufficient

to remove the case from the heartland of the applicable guideline

must be accorded “substantial deference” because of the district

court’s “special competence” in determining what is ordinary or

unusual. Id. at 376.        Likewise, this court generally defers to the

sentencing court’s superior “feel” for the case is determining

whether the degree of departure was reasonable.                 United States v.

Lara, 975 F.2d 1120, 1125 n.3 (5th Cir. 1992)(citation omitted).

This court “will not lightly disturb . . . decisions implicating

degrees of departure.”        Id.

      Toogood   and   Williamson       argue     that     the    district   court

improperly relied upon its own dissatisfaction with the applicable

sentencing   range    to    upwardly   depart.          See   United   States   v.

McDowell, 109 F.3d 214, 219 (5th Cir. 1997).                  To the extent that

the district court may have relied upon any impermissible basis of

departure, the court’s error would be harmless if the district



                                       4
court would have imposed the same sentence even in the absence of

the error--that is, if another permissible basis of departure

existed.   See United States v. Rogers, 126 F.3d 655, 661 (5th Cir.

1997)(citation omitted).

     In Williamson’s case, the district court had as a separate

basis for departure the seriousness of his past criminal conduct

and likelihood of recidivism that was not adequately reflected in

his criminal history category. The court found that Williamson had

made it “his business . . . to go around scamming people” and that

he had previously defrauded a 92-year old woman out of $36,900.

Because a finding that the criminal history category of a defendant

fails to represent the seriousness of a defendant’s past criminal

conduct is a permissible factor justifying upward departure, we

will not interfere with Williamson’s sentence under the guidelines.

See United States v. Laury, 985 F.2d 1293, 1310 (5th Cir. 1993);

U.S.S.G.   §   4A1.3   (permitting       upward   departure   if   “reliable

information indicates that the criminal history category does not

adequately reflect the seriousness of the defendant’s past criminal

conduct or the likelihood that the defendant will commit other

crimes.”).

     Upwardly departing in Toogood’s case, the court relied upon

the psychological injury under U.S.S.G. § 5K2.3 and the fact that

the loss determination did not fully capture the harmfulness of the

conduct under § 2B1.1.     Although it is true that interest income



                                     5
from the defrauded funds should not be considered as loss in this

case under the guidelines, United States v. Henderson, 19 F.3d 917,

928-29 (5th Cir. 1994), the district court noted that the loss

attributed   to    the    defendants’        conduct   did    not   take    into

consideration the $300 a month in interest that was being charged

to the victim’s credit account after the defendants had “raided her

savings accounts.”       In addition, the district court had before it

evidence of psychological harm in this case, where the 83-year old

victim was defrauded by the defendants on numerous occasions over

a two-month period of time in multiple hand-to-hand transactions.

This non-monetary harm can be considered by the district court in

departing    upward      under     the       guidelines,     especially     when

circumstances make the harm “unusual.” See United States v. Wells,

101 F.3d 370, 374-75 (5th Cir. 1996); United States v. Anderson, 5

F.3d 795 (5th Cir. 1993).        Given the applicable guidelines and the

evidence of harm before the district court, and because we afford

the   “greatest   deference”     and     “will   not   lightly   disturb”   the

district court’s determination of whether an applicable factor is

sufficient to warrant upward departure, the judgment of sentence as

to both Toogood and Williamson is

                                                             A F F I R M E D.




                                         6